Citation Nr: 0401085	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 

INTRODUCTION

The veteran had periods of active military service spanning 
from January 1979 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied, in relevant part, the claim of entitlement to service 
connection for plantar fasciitis, claimed as foot pain.  

In a February 1993 rating decision, the RO, in relevant part, 
denied service connection for foot pain, including plantar 
fasciitis, as preexisting service with no aggravation shown 
while on active duty.  The veteran submitted a timely notice 
of disagreement, but failed to thereafter submit a 
substantive appeal.  

In August 2001, the veteran submitted a claim for service 
connection for foot pain.  In a February 2002 rating 
decision, the RO reopened and then denied the claim for 
service connection for foot pain, including plantar 
fasciitis.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for plantar fasciitis.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Thus, the Board has 
characterized the issue as stated on the cover page.  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and her representative if further action is 
required on their part.  


FINDINGS OF FACT

1.  The February 1993 rating decision, in which the RO, in 
relevant part, denied service connection for foot pain, 
including plantar fasciitis, was not formally appealed; and 
thus that decision is final.  

2.  The evidence submitted since the February 1993 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's current foot pain, 
including plantar fasciitis, had its onset during service, 
and; when considered alone or together with all of the 
evidence of record, it has significant effect upon the facts 
previously considered.  


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for foot pain, including 
plantar fasciitis, in February 1993 is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 
20.302(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the February 1993 
rating decision that denied the veteran's claim for service 
connection for foot pain, including plantar fasciitis.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  The VCAA eliminated the well-grounded requirement and 
modified VA's duty to notify and assist claimants.  38 
U.S.C.A. §§ 5103, 5103A, and 5107(a).

The VCAA and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holiday v. Principi, 14 Vet. App. 
280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen her claim for service 
connection for foot pain was received on August 6, 2001, the 
implementing and amended regulations do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen her 
claim.  Id.; cf. Karnas v. Derwinski.  

New and Material Evidence

As previously noted, in a February 1993 rating decision, the 
RO denied the veteran's claim for service connection for foot 
pain, including plantar fasciitis, as preexisting service 
with no aggravation shown while on active duty.  The veteran 
initiated an appeal by submitting a timely notice of 
disagreement later that month.  In May 1993, the RO sent the 
veteran a statement of the case.  The veteran, however, did 
not thereafter submit a substantive appeal to complete her 
appeal.  Therefore, the February 1993 decision is final.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.104(a).  
Thus, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d. at 1383.  VA must review all of 
the evidence submitted since the February 1993 rating 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In the instant case, the veteran contends that the evidence 
she submitted is new and material, warranting reopening of 
her claim for service connection for foot pain, including 
plantar fasciitis.  In a February 2002 notice of 
disagreement, the veteran stated that she had no history of 
foot pain prior to enlistment in the air force.  She further 
stated that she had been treated on several occasions both 
during service and after discharge.  At a June 2003 Travel 
Board hearing, the veteran testified that her plantar 
fasciitis had its onset while in service, specifically during 
basic training.  In support of her request to reopen, she 
refers to service medical records, a June 1996 private 
physician report, and a September 2001 VA outpatient 
treatment report.  She asserts that this evidence 
demonstrates that her foot condition had its onset during 
service and that it has been one of continuing 
symptomatology.  

The pertinent evidence submitted since the February 1993 
rating decision consists of service medical records and 
numerous private and VA medical records.  In particular, the 
Board notes that a June 1996 private physician report 
indicates complaints of plantar fasciitis in the left foot, 
receipt of prior treatment consisting of stretching and 
orthotics, and a plan of cortisone injection along with 
supportive measures and exercises.  In addition, the Board 
observes that a September 2001 VA outpatient treatment report 
shows complaints of right heel pain for over two years, an 
assessment of plantar fasciitis, and a plan of stretching and 
orthotics.  

Clearly, this information and evidence, which suggests that 
the veteran's plantar fasciitis had its onset in service and 
has continued since discharge, bears directly on the specific 
matter before the Board, and is of such significance that it 
must be considered to fairly decide the claim.  Accordingly, 
the Board determines that the submitted evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) and provides 
a basis to reopen the veteran's claim for service connection 
for plantar fasciitis.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for plantar fasciitis is 
reopened.  


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for plantar fasciitis, the Board may consider the 
merits of that claim only after ensuring that the veteran has 
received the notice and the assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

Fulfillment of the statutory duty to assist the veteran, now 
established under the VCAA and its implementing regulations, 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains 1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and 3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnosis of 
plantar fasciitis in the record on appeal has been called 
into question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to the initial 
onset of the veteran's plantar fasciitis and as to whether 
the plantar fasciitis is attributable to her period of 
service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of the 
veteran's plantar fasciitis.  The 
veteran's claims file, to include a copy 
of the Decision and Remand, should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail.  
Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a)  Does the veteran currently have 
plantar fasciitis?  

(b)  Did plantar fasciitis exist prior to 
the veteran's period of service from 
January 1979 to August 1992?  

(c)  If plantar fasciitis preexisted the 
veteran's period of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
examiner is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.  

(d)  If plantar fasciitis increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?  

(e)  If the examiner finds that plantar 
fasciitis did not exist prior to the 
veteran's period of service, is it at 
least as likely as not that such a 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?  

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.  

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for plantar fasciitis.  
If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



